 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5
                                                   ***
 6
      SECURITIES AND EXCHANGE                            Case No. 2:19-cv-00590-RFB-CWH
 7    COMMISSION,
 8                          Plaintiff,                   ORDER
 9          v.
10    ALEXANDER BEVIL, et al.,
11                          Defendants.
12

13          Presently before the court is defendant Harold Wasserman’s letter (ECF No. 15), dated

14   June 11, 2019, and received by the court on June 13, 2019. Wasserman states that he was served

15   21 days before writing the letter and that the SEC’s attorney gave him a three-week extension of

16   time to retain counsel. He attaches to the letter a copy of the summons he received. The court

17   construes this letter as a motion to extend time to answer and will grant the motion. Wasserman

18   must answer or otherwise respond to the complaint by August 24, 2019.

19          IT IS SO ORDERED.

20

21          DATED: July 24, 2019

22

23
                                                         C.W. HOFFMAN, JR.
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28
